Title: From Alexander Hamilton to Elizabeth Hamilton, [28 May 1789]
From: Hamilton, Alexander
To: Hamilton, Elizabeth



[May 28, 1789]

I am miserable My beloved angel that I cannot yet come to you; but this abominable business still detains us & will do it for some days. I would willingly endure the fatigue of a journey to visit you, if it were but for a minute; but such is my situation and the expectation of those for whom I act, that I cannot get away for an hour. It cannot however much longer keep me from my beloved; and the moment I can I will fly to your bosom.
Engage the house on the conditions you mention. When I come to town I will examine the title and advance the money, if I find no legal incumbrance & impediment. Tell Mr. Barkeley this. Blessing without number upon you and my little ones.
Adieu

May 28. 1789

